UNPUBLISHED

                UNITED STATES COURT OF APPEALS
                    FOR THE FOURTH CIRCUIT


                                No. 20-7846


UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

         v.

TAHJI ANTONIO ELEY,

              Defendant - Appellant.



                                No. 20-7850


UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

         v.

MICHAEL EMANUEL PRYOR,

              Defendant - Appellant.



                                No. 20-7852


UNITED STATES OF AMERICA,

              Plaintiff - Appellee,
          v.

STANLEY ANDREA CLYBURN, JR., a/k/a Drea,

                       Defendant - Appellant.



                                  No. 20-7853


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BOBBY RAY LAMBERT,

                Defendant - Appellant.



                                  No. 20-7854


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONNIE DONTE RAND,

                Defendant - Appellant.



                                  No. 20-7856


UNITED STATES OF AMERICA,


                                         2
              Plaintiff - Appellee,

         v.

CHRISTOPHER DAVID FRAZIER,

              Defendant - Appellant.



                                No. 20-7858


UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

         v.

AHMAD LEE BANKS,

              Defendant - Appellant.



                                No. 20-7865


UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

         v.

JOHNNY DRAUGHN,

              Defendant - Appellant.



                                No. 20-7869



                                       3
UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SHANIQUA SHONTA BURRELL,

                    Defendant - Appellant.



Appeals from the United States District Courts for the Eastern District of North Carolina,
at Raleigh and Wilmington. Louise W. Flanagan, District Judge. (5:10-cr-00196-FL-3;
5:16-cv-00480-FL; 5:11-cr-00279-FL-4; 5:16-cv-00796-FL; 7:10-cr-00036-FL-1; 7:16-
cv-00135-FL; 7:09-cr-00057-FL-1; 7:16-cv-00175-FL; 5:08-cr-00329-FL-3; 5:16-cv-
00476-FL; 7:11-cr-00038-FL-1; 5:08-cr-00329-FL-1; 5:16-cv-00321-FL; 5:09-cr-00201-
FL-2; 5:16-cv-00487-FL; 5:10-cr-00196-FL-2 )


Submitted: April 22, 2021                                         Decided: April 27, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Eric Joseph Brignac, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Raleigh, North Carolina, for Appellants. Michael Gordon James,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                             4
PER CURIAM:

       Appellants seek to appeal the district court’s orders denying relief on their 28 U.S.C.

§ 2255 motions. The orders are not appealable unless a circuit justice or judge issues a

certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability

will not issue absent “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists could find the district court’s

assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

759, 773-74 (2017). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the records and conclude that Appellants have not

made the requisite showing. Accordingly, we deny their motions for certificates of

appealability and dismiss the appeals. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                DISMISSED




                                              5